—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Kent, J.), entered April 15, 1998, which sustained the mother’s objections to an order of the same court (Deedy, H.E.), dated December 19, 1997, and increased the father’s child support obligation to $125 per week.
Ordered that the order is affirmed, with costs.
At the hearing on the mother’s application for an upward modification of child support, the father testified that there was a shortfall of more than $1,000 per month between his expenses and his alleged income, which was never satisfactorily explained. He farther acknowledged that he had recently undertaken several home improvement projects which had a combined cost of approximately $33,000. In view of the foregoing, we conclude that the determination rendered by the Hearing Examiner as to the amount of the father’s earnings could not have been reached under any fair interpretation of the evidence (see, Richard’s Home Ctr. & Lbr. v Kraft, 199 AD2d 254). It was therefore proper for the Family Court to sustain the mother’s objections to the Hearing Examiner’s order.
The father’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.